Citation Nr: 0639903	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  05-07 019	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased, initial (compensable) rating for 
a bilateral shin condition. 


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from April 1996 to August 
1999.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision from 
the Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for a bilateral shin condition and 
assigned a 0 percent rating.  The veteran appealed for a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

The veteran was scheduled to appear for a Board hearing at 
the RO in August 2006.  However, he failed to report for this 
hearing and provided no explanation for his failure to 
report.  His hearing request, therefore, is deemed withdrawn.  
38 C.F.R. § 20.704(d) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  

The veteran's bilateral shin condition is rated under 38 
C.F.R. § 4.73, Diagnostic Code 5311 which refers to Muscle 
Group XI, the muscles that function to provide propulsion in 
plantar flexion of the foot, stabilization of the arch, 
flexion of the toes, and flexion of the knee.  Muscle Group 
XI consists of the posterior and lateral crural muscles and 
muscles of the calf, that is, triceps surae (gastrocnemius 
and soleus), tibialis posterior, peroneus longus, peroneus 
brevis, flexor hallucis longus, flexor digitorum longus, 
popliteus, and plantaris.  Under Diagnostic Code 5311, a 
slight disability warrants a noncompensable rating, a 
moderate disability warrants a 10 percent rating, a 
moderately severe disability warrants a 20 percent rating, 
and a severe disability warrants a 30 percent rating.  

The only post-service medical evidence of record, a VA 
examination conducted in July 2004, noted that the veteran's 
shins and anterior compartment muscles were not tender.  In 
addition, a bone scan of both lower legs was positive.  
Another examination is warranted to identify the nature and 
severity of all current residuals of the bilateral shin 
condition.  The statutory duty to assist specifically 
includes the conduct of a thorough and contemporaneous 
medical examination, so that the evaluation of the claimed 
disability will be a fully informed one.  If an examination 
report does not contain sufficient detail, it is incumbent 
upon the VA to return the report as inadequate for evaluation 
purposes.  Green v. Derwinski, 1 Vet. App. 121 (1991); see 
also, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (A new 
examination may be required to evaluate the current degree of 
impairment, particularly if there is no additional medical 
evidence which addresses the level of impairment of the 
disability since the previous examination). 

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrable symptomatology.  The RO 
must specifically determine whether it is more appropriate to 
evaluate the current manifestations of the veteran's service- 
connected disability under 38 C.F.R. § 4.73, Diagnostic Code 
5311 or 38 C.F.R. § 4.71a, Diagnostic Code 5262 (for rating 
impairment of the tibia or fibula with knee or ankle 
involvement).  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to 
obtain any pertinent evidence, to include 
any outstanding VA treatment records from 
2004 to the present.

2.  Arrange for the veteran to undergo a 
VA examination.  Forward the claims file 
to the examiner for review of all 
pertinent documents therein and ask him to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) note and describe the severity of all 
manifestations of the veteran's service-
connected bilateral shin splints;

b) if the veteran's service- connected 
disabilities involve muscle injury, 
identify the muscle group(s) affected and 
characterize the severity of such injury 
as slight, moderate, moderately severe or 
severe; and

c) Comment on whether there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or incoordination 
associated with the bilateral shin 
splints.  If pain on motion is observed, 
the examiner should indicate the point at 
which pain begins. In addition, after 
considering the veteran's documented 
medical history and assertions, the 
examining physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use.  To the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  

d) Identify all impairments affecting the 
bilateral lower legs and differentiate any 
impairment caused by a disorder other than 
the service connected shin splints.

e) Provide detailed rationale, with 
specific references to the record, for the 
opinion provided.

3.  Readjudicate the veteran's claim based 
on all of the evidence of record.  In so 
doing, the RO should consider all 
appropriate Diagnostic Codes, including 
Diagnostic Codes 5311 and 5262, and, if 
appropriate, those governing ratings of 
the knees and ankles.  If the benefit 
sought on appeal remains denied, the RO 
must furnish the veteran a supplemental 
statement of the case and an opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


